20-12411-jlg   Doc 1-1   Filed 10/12/20 Entered 10/12/20 15:54:19   Mailing Matrix
                                      Pg 1 of 3
20-12411-jlg   Doc 1-1   Filed 10/12/20 Entered 10/12/20 15:54:19   Mailing Matrix
                                      Pg 2 of 3


Adam Leitman Bailey P.C.
1 Battery Park Plz Fl 18
New York, NY 10004-1646

Bravo Luck Limited
P.O. Box 957
Off Shore Incoropration Centre
Road Town, Tortola
British Virgin Islands

Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19101-7346

Lawall & Mitchell LLC
162 E 64th St
New York, NY 10065-7478

New York State Attorney General
120 Broadway
New York, NY 10271-0002

NYC Dep't of Finance
Legal Affairs
345 Adams St Fl 3
Brooklyn, NY 11201-3719

NYC Dept of Law
Attn: Bernadette Brennan, Esq.
100 Church St Rm 5-233
New York, NY 10007-2601

NYS Dep't of Taxation
Bankruptcy/Special Procedure
PO Box 5300
Albany, NY 12205-0300

Pacific Alliance Asia
Opportunity Fund LP
c/o O'Melveny & Myers
7 Times Sq
New York, NY 10036-6524
20-12411-jlg   Doc 1-1   Filed 10/12/20 Entered 10/12/20 15:54:19   Mailing Matrix
                                      Pg 3 of 3


Qiang Guo c/o Bravo Luck Limited
P.O. Box 957
Off Shore Incoropration Centre
Road Town, Tortola
British Virgin Islands

Romer Debbas LLP
275 Madison Ave Ste 801
New York, NY 10016-1153

The Sherry Netherland
781 5th Ave
New York, NY 10022-1092
